COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-00743-CV
Style:                      In re Wydell Dixon & All animals, alive, unborn & deceased


Date motion filed*:         September 21, 2012
Type of motion:             Motion for extension of time to file response
Party filing motion:        Real party in interest
Document to be filed:       Response to Relator’s Petition for Writ of Mandamus

If motion to extend time:
         Deadline to file document:                     8-31-12
         Number of previous extensions granted:         -1-
         Length of extension sought:                    10-22-12

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Chief Justice Radack
                   Acting individually           Acting for the Court

                  Panel consists of ______________________________.

Date: September 25, 2012




November 7, 2008 Revision